                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Tammy Jean Velon,                                   Case No. 16-cv-1319 (WMW/KMM)


                             Plaintiff,
                                                ORDER ADOPTING REPORT AND
        v.                                          RECOMMENDATION

Nancy A. Berryhill, Acting Commissioner
of Social Security,


                             Defendant.


       This matter is before the Court on the August 21, 2018 Report and Recommendation

(R&R) of United States Magistrate Judge Katherine M. Menendez. (Dkt. 34.) Objections

to the R&R have not been filed in the time period permitted. In the absence of timely

objections, this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R,

the Court finds no clear error.

       Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.     The August 21, 2018 R&R, (Dkt. 34), is ADOPTED; and

       2.     Plaintiff Tammy Jean Velon’s motion for attorney fees, (Dkt. 27), is

GRANTED.

Dated: November 20, 2018                              s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
